Case 1:20-cv-03781-KPF Document 27 Filed 11/10/20 Page 1 of 2



               MEMO ENDORSED
         Case 1:20-cv-03781-KPF Document 27 Filed 11/10/20 Page 2 of 2




The Court is in receipt of Plaintiff's letter dated November 2,
2020 (Dkt. #24), and Defendants' above reply (Dkt. #25).
Plaintiff's request for a conference is GRANTED. The parties
are hereby ORDERED to appear for a teleconference on November
13, 2020, at 3:30 p.m. The parties shall call (888) 363-4749
and enter access code 5123533#. Please note, the conference
will not be available prior to 3:30 p.m.



Dated:    November 10, 2020            SO ORDERED.
          New York, New York



                                       HON. KATHERINE POLK FAILLA
                                       UNITED STATES DISTRICT JUDGE
